[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                              Case No. 09-15097              FEBRUARY 28, 2012
                            Non-Argument Calendar                JOHN LEY
                          ________________________                CLERK


                    D.C. Docket No. 09-00195-CR-T-30-EAJ

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MISAEL PAREDES,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (February 28, 2012)

Before PRYOR, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Cynthia J. Hernandez, appointed counsel for appellant Misael Paredes in

this direct criminal appeal, has moved to withdraw from further representation of
Paredes and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of this appeal is correct. Because

independent reexamination of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED, and Paredes’s conviction and

sentence are AFFIRMED.




                                         2